Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2006

USA v. Pray
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4372




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Pray" (2006). 2006 Decisions. Paper 581.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/581


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                      No. 05-4372
                                   ________________

                           UNITED STATES OF AMERICA

                                            vs.

                                    WAYNE PRAY,
                                             Appellant


                 ORDER AMENDING OPINION AND JUDGMENT

        The Opinion and Judgment issued by this Court on July 10, 2006 incorrectly
identified the District Court Judge in the caption. Accordingly, the Clerk will enter an
amended opinion and judgment identifying the Honorable John W. Bissell as the judge
below. As this amendment is clerical in nature and does not alter the disposition of the
appeal or substantive rights of the parties, the filing date of the amended opinion and
judgment will remain July 10, 2006.

                                                        For the Court,

                                                        /s/ Marcia M. Waldron
                                                        Clerk

Date: August 16, 2006